Exhibit 10.1

 

ALLOS THERAPEUTICS, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

BRUCE A. GOLDSMITH

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is entered into
effective as of December 22, 2011, by and between ALLOS THERAPEUTICS, INC. (the
“Company”), and Bruce A. Goldsmith (“Employee”) (collectively, the “Parties”).

 

WHEREAS, the Company wishes to continue to employ Employee and to assure itself
of the continued services of Employee on the terms set forth herein;

 

WHEREAS, Employee wishes to be so employed under the terms set forth herein;

 

WHEREAS, the Company and Employee are parties to an Employment Agreement dated
April 29, 2009, as amended effective May 22, 2009, March 2, 2011 and
September 8, 2011 (the “Original Agreement”);

 

WHEREAS, the Company and Employee desire to amend and restate the Original
Agreement to implement certain changes regarding Employee’s severance and change
in control benefits; and

 

WHEREAS, the Company and Employee intend that this Agreement shall supersede and
replace the Original Agreement.

 

NOW, THEREFORE, in consideration of the promises, mutual covenants, the above
recitals, and the agreements herein set forth, and for other good and valuable
consideration, the sufficiency of which is hereby acknowledged, the Parties
agree to the following terms and conditions of Employee’s employment:

 

1.                                      EMPLOYMENT.  The Company hereby agrees
to employ Employee as Senior Vice President, Corporate Development, and Employee
hereby accepts such employment upon the terms and conditions set forth herein as
of the date first written above.  Employee commenced employment with the Company
on August 11, 2008.

 

2.                                      AT-WILL EMPLOYMENT.  It is understood
and agreed by the Company and Employee that this Agreement does not contain any
promise or representation concerning the duration of Employee’s employment with
the Company. Employee specifically acknowledges that his employment with the
Company is at-will and may be altered or terminated by either Employee or the
Company at any time, with or without cause and/or with or without notice.  The
nature, terms or conditions of Employee’s employment with the Company cannot be
changed by any oral representation, custom, habit or practice, or any other
writing.  In addition, that the rate of salary, any bonuses, paid time off,
other compensation, or vesting schedules are stated in units of years or months
does not alter the at-will nature of the employment, and does not mean and
should not be interpreted to mean that Employee is guaranteed employment to the
end of any period of time or for any period of time. In the event of conflict
between this disclaimer and any other statement, oral or written, present or
future, concerning terms and conditions of employment, the at-will relationship
confirmed by this

 

1

--------------------------------------------------------------------------------


 

disclaimer shall control.  This at-will status cannot be altered except in
writing signed by Employee and the Company’s Chief Executive Officer.

 

3.                                      DUTIES.  Employee shall render full-time
services to the Company as its Senior Vice President, Corporate Development. 
Employee shall report to the Company’s President and Chief Executive Officer. 
Employee shall devote his best efforts and his full business time, skill and
attention to the performance of his duties on behalf of the Company.  Of course,
the Company reserves the right to modify Employee’s title, job duties and
responsibilities as necessary subject to the terms of this Agreement.

 

4.                                      POLICIES AND PROCEDURES.  Employee
agrees that he is subject to and will comply with the policies and procedures of
the Company, as such policies and procedures may be modified, added to or
eliminated from time to time at the sole discretion of the Company, except to
the extent any such policy or procedure specifically conflicts with the express
terms of this Agreement.  Employee further agrees and acknowledges that any
written or oral policies and procedures of the Company do not constitute
contracts between the Company and Employee.

 

5.                                      COMPENSATION.  For all services rendered
and to be rendered hereunder, the Company agrees to pay to the Employee, and the
Employee agrees to accept a base salary of $325,500 per annum.  Any such salary
shall be payable in equal biweekly installments and shall be subject to such
deductions or withholdings as the Company is required to make pursuant to law,
or by further agreement with the Employee.  The Board of Directors of the
Company (the “Board”) or Compensation Committee of the Board (the “Compensation
Committee”) may adjust the Employee’s compensation from time to time in its sole
and complete discretion.

 

6.                                      BONUS.  Employee will be eligible to
participate in the Company’s Corporate Bonus Plan, as modified from time to
time, pursuant to which Employee will be eligible for an annual bonus award to
be determined in accordance with the terms of such plan (“Annual Bonus”).  For
2012, Employee’s target bonus award under the Corporate Bonus Plan shall equal
50% of Employee’s actual base salary earned in 2012, weighted 60% to the
achievement of the Company’s corporate objectives and 40% to the achievement of
individual objectives approved by the Compensation Committee.  A copy of the
current Corporate Bonus Plan has been provided to Employee.

 

7.                                      INTENTIONALLY OMITTED.

 

8.                                      OTHER BENEFITS.  While employed by the
Company as provided herein:

 

(a)                                  Employee and Employee Benefits.  Employee
shall be eligible for all benefits to which other officers of the Company are
eligible, on terms comparable thereto, including, without limitation,
participation in any 401(k) plan, group insurance policies and plans, medical,
health, vision, and disability insurance policies and plans, and the like, which
may be maintained by the Company for the benefit of its employees. The Company
reserves the right to alter and amend the benefits for which Employee is
eligible from time to time at the Company’s discretion.

 

(b)                                  Out-of-Pocket Expense Reimbursement. 
Employee shall receive, against presentation of proper receipts and vouchers,
reimbursement for direct and reasonable out-of-pocket expenses incurred by him
in connection with the performance of his duties

 

2

--------------------------------------------------------------------------------


 

hereunder, according to the policies of the Company.  For the avoidance of
doubt, to the extent that any reimbursements payable to Employee are subject to
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”): (i) to be eligible to obtain reimbursement for such expenses
Employee must submit expense reports within 45 days after the expense is
incurred, (ii) any such reimbursements will be paid no later than December 31 of
the year following the year in which the expense was incurred, (iii) the amount
of expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and (iv) the right to reimbursement under
this Agreement will not be subject to liquidation or exchange for another
benefit.

 

(c)                                  Personal Time Off.  Employee shall be
eligible for vacation and sick leave according to the Company’s benefits
package.

 

9.                                      PROPRIETARY AND OTHER OBLIGATIONS. 
Employee has signed and agrees to comply with the Company’s standard form of
Employee Confidentiality and Inventions Assignment Agreement (“Confidentiality
Agreement”) as a condition of his continued employment by the Company, which may
be amended by the parties from time to time without regard to this Agreement.
The Confidentiality Agreement contains provisions that are intended by the
parties to survive and do survive termination or expiration of this Agreement.

 

10.                               TERMINATION.  Employee and the Company each
acknowledge that either party has the right to terminate Employee’s employment
with the Company at any time for any reason whatsoever, with or without cause or
advance notice pursuant to the following:

 

(a)                                  Termination by Death or Disability. 
Subject to applicable state or federal law, in the event Employee shall die
during the period of his employment hereunder or his employment is terminated
due to his Disability (as defined below), Employee’s employment and the
Company’s obligation to make payments hereunder shall terminate on the date of
his death, or the date of termination due to Disability, except that the Company
shall pay Employee or Employee’s estate as applicable any salary earned but
unpaid prior to termination, all accrued but unused vacation time and any
business expenses that were incurred but not reimbursed as of the date of
termination.  Vesting of any unvested stock options and/or other equity
securities shall cease on the date of termination. “Disability” shall mean
Employee is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
ninety (90) consecutive days or for one-hundred and eighty (180) days in the
aggregate during any twelve (12) month period or based on the written
certification by two licensed physicians of the likely continuation of such
condition for either such period.  This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, and other applicable law.

 

(b)                                  Resignation by Employee.  In the event
Employee terminates his employment with the Company (other than for Good Reason
(as defined below)), the Company’s obligation to make payments hereunder shall
cease upon such termination, except that the Company shall pay Employee any
salary earned but unpaid prior to termination, all accrued but unused vacation
time and any business expenses that were incurred but not reimbursed as of the
date of termination.  Vesting of any unvested stock options and/or other equity
securities shall cease on the date of termination.

 

3

--------------------------------------------------------------------------------


 

(c)                                  Termination for Cause.  In the event the
Employee is terminated by the Company for Cause (as defined below), the
Company’s obligation to make payments hereunder shall cease upon the date of
receipt by Employee of written notice of such termination (the “date of
termination” for purposes of this paragraph 10(c)), except that the Company
shall pay Employee any salary earned but unpaid prior to termination, all
accrued but unused vacation time and any business expenses that were incurred
but not reimbursed as of the date of termination.  Vesting of any unvested stock
options and/or other equity securities shall cease on the date of termination.

 

(d)                                  Termination by the Company without Cause or
Resignation by Employee for Good Reason (Other Than Change in Control).  The
Company shall have the right to terminate Employee’s employment with the Company
at any time without Cause.  In the event Employee is terminated by the Company
without Cause or Employee resigns for Good Reason (other than in connection with
a Change in Control (as defined below)), and upon compliance with
Section 10(e) below, Employee shall be eligible to receive the following
severance benefits:  (i) continuation of Employee’s base salary, then in effect,
for a period of twelve (12) months following the termination date, paid on the
same basis and at the same time as previously paid; (ii) payment of any accrued
but unused vacation time and sick leave; and (iii) the Company shall pay the
premiums of Employee’s group health insurance COBRA continuation coverage,
including coverage for Employee’s eligible dependents, for a maximum period of
twelve (12) months following a termination without Cause or resignation for Good
Reason; provided, however, that (A) the Company shall pay premiums for
Employee’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the termination without Cause or
resignation for Good Reason, (B) the Company’s obligation to pay such premiums
shall cease immediately upon Employee’s eligibility for comparable group health
insurance provided by a new employer of Employee and (C) if at any time the
Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company will instead pay Employee
on the last day of each remaining month it would have paid the COBRA premiums, a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings.  Vesting of any unvested stock options and/or
other equity securities shall cease on the date of termination.  To receive the
payments under (i) and (iii) above, Employee’s termination or resignation must
constitute a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)) and Employee must execute and allow the Release (as defined
below) to become effective within 60 days of Employee’s termination or
resignation.  Such payments shall not be paid prior to the 60th day following
Employee’s termination or resignation, rather, subject to the aforementioned
conditions, on the 60th day following Employee’s termination or resignation, the
Company will pay Employee such payments in a lump sum that Employee would have
received on or prior to such date under the original schedule, with the balance
of such payments being paid as originally scheduled.

 

(e)                                  Release Requirement. Receipt of the
severance benefits contemplated by Sections 10(d) and 10(f) are conditional upon
(i) Employee’s returning to the Company all Company property, (ii) Employee’s
delivering to the Company and making effective a general release of all claims
in favor of the Company, in substantially the form attached hereto as

 

4

--------------------------------------------------------------------------------


 

Exhibit A (“Release”), which release is effective not later than 60 days
following the date of the “separation from service”; (iii) Employee’s complying
with the Release including without limitation any cooperation, non-disparagement
and confidentiality provisions contained therein and continuing to comply with
Employee’s obligations under the Confidentiality Agreement, and (iv) if Employee
is a member of the Board of Directors, his resignation from the Board of
Directors, to be effective no later than the date of his termination date (or
such other date as requested by the Board of Directors).

 

(f)                                    Change in Control Severance Benefits.  In
the event that the Company (or any surviving or acquiring corporation)
terminates Employee’s employment without Cause or Employee resigns for Good
Reason within one (1) month prior to or twelve (12) months following the
effective date of a Change in Control (“Change in Control Termination”), and
upon compliance with Section 10(e) above, Employee shall be eligible to receive
the following Change in Control severance benefits:  (i) a lump-sum cash payment
in an amount equal to (A) 1.5 times Employee’s annual base salary then in
effect, plus (B) 1.5 times the greater of (1) Employee’s annualized target bonus
award for the year in which Employee’s employment terminates or (2) the Annual
Bonus amount paid to Employee in the immediately preceding year; (ii) payment of
any accrued but unused vacation time and sick leave; (iii) payment of Employee’s
target bonus award for the year in which Employee’s employment terminates,
prorated through the date of the Change in Control Termination; (iv) the Company
(or any surviving or acquiring corporation) shall pay the costs of outplacement
assistance services from an outplacement agency selected by Employee for a
period of nine (9) months following a Change in Control Termination, up to
maximum of $11,250 in aggregate; and (v) the Company (or any surviving or
acquiring corporation) shall pay the premiums of Employee’s group health
insurance COBRA continuation coverage, including coverage for Employee’s
eligible dependents, for a maximum period of eighteen (18) months following a
Change in Control Termination; provided, however, that (x) the Company (or any
surviving or acquiring corporation) shall pay premiums for Employee’s eligible
dependents only for coverage for which those eligible dependents were enrolled
immediately prior to the Change in Control Termination, (y) the Company’s (or
any surviving or acquiring corporation’s) obligation to pay such premiums shall
cease immediately upon Employee’s eligibility for comparable group health
insurance provided by a new employer of Employee and (z) if at any time the
Company determines, in its sole discretion, that the payment of the COBRA
premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Code or any statute or regulation of similar effect
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of providing the COBRA premiums, the Company (or any surviving or
acquiring corporation) will instead pay Employee on the last day of each
remaining month it would have paid the COBRA premiums, a fully taxable cash
payment equal to the COBRA premiums for that month, subject to applicable tax
withholdings.  Employee agrees that the Company’s (or any surviving or acquiring
corporation’s) payment of health insurance premiums will satisfy its obligations
under COBRA for the period provided.  No insurance premium payments will be made
following the effective date of Employee’s coverage by a health insurance plan
of a subsequent employer.  For the balance of the period that Employee is
entitled to coverage under federal COBRA law, if any, Employee shall be entitled
to maintain such coverage at Employee’s own expense.  To receive the payments
under (i), (iii), (iv) and (v) above, Employee’s termination or resignation must
constitute a “separation from service” (as defined under Treasury Regulation
Section 1.409A-1(h)) and Employee must execute and allow the Release to become

 

5

--------------------------------------------------------------------------------


 

effective within 60 days of Employee’s termination or resignation.  Such
payments shall not be paid prior to the 60th day following Employee’s
termination or resignation, rather, subject to the aforementioned conditions, on
the 60th day following Employee’s termination or resignation, the Company will
pay Employee such payments in a lump sum that Employee would have received on or
prior to such date under the original schedule, with the balance of such
payments being paid as originally scheduled.

 

In addition, notwithstanding anything contained in Employee’s stock option or
other equity award agreements to the contrary, in the event the Company (or any
surviving or acquiring corporation) terminates Employee’s employment without
Cause or Employee resigns for Good Reason within one (1) month prior to or
twelve (12) months following the effective date of a Change in Control, and any
surviving corporation or acquiring corporation assumes Employee’s stock options
and/or equity awards, as applicable, or substitutes similar stock options or
equity awards for Employee’s stock options and/or equity awards, as applicable,
in accordance with the terms of the Company’s equity incentive plans, then
(i) the vesting of all of Employee’s stock options and/or equity awards (or any
substitute stock options or equity awards), as applicable, shall be accelerated
in full and (ii) the term and the period during which Employee’s stock options
may be exercised shall be extended to twelve (12) months after the date of
Employee’s termination of employment; provided, that, in no event shall such
options be exercisable after the expiration date of such options as set forth in
the stock option grant notice and/or agreement evidencing such options.

 

(g)                                 Legal Costs.  In the event Employee
institutes and prevails in litigation regarding the validity or enforceability
of, or liability under, any material provision of this Section 10 or any
guarantee of performance thereof, the Employee shall be entitled to payment of
his reasonable attorneys’ fees and expenses by the Company.

 

11.                               DEFINITIONS.

 

(a)                                  Cause.  As used in this Agreement, “Cause”
shall mean the occurrence of one or more of the following: (i) Employee’s
conviction of a felony or a crime involving moral turpitude or dishonesty;
(ii) Employee’s participation in a fraud or act of dishonesty against the
Company; (iii) Employee’s intentional and material damage to the Company’s
property; (iv) material breach of Employee’s employment agreement, the Company’s
written policies, or the Confidentiality Agreement that is not remedied by
Employee within fourteen (14) days of written notice of such breach from the
Board of Directors; or (v) conduct by Employee which demonstrates Employee’s
gross unfitness to serve the Company as determined in the sole discretion of the
Board of Directors.

 

(b)                                  Good Reason.  As used in this Agreement,
“Good Reason” shall mean any one of the following events which occurs without
Employee’s consent on or after the commencement of Employee’s employment
provided that Employee has first provided written notice to any member of the
Board of Directors (or the surviving corporation, as applicable) of the
occurrence of such event(s) within 90 days of the first such occurrence and the
Company (or surviving corporation) has not cured such event(s) within 30 days
after Employee’s written notice is received by such member of the Board of
Directors (or by the surviving corporation), and Employee separates from service
within 90 days after the expiration of the cure period:  (i) a reduction of
Employee’s then existing annual salary base or annual bonus target by more than
ten percent (10%), unless the Employee accepts such reduction or such reduction
is done in

 

6

--------------------------------------------------------------------------------


 

conjunction with similar reductions for similarly situated employees of the
Company (it being understood that, solely for purposes of this paragraph 11(b),
such a reduction in the annual bonus target not accepted by Employee is
considered a material breach of this Agreement); (ii) any request by the Company
(or any surviving or acquiring corporation) that the Employee relocate to a new
principal base of operations that would increase Employee’s one-way commute
distance by more than thirty-five (35) miles from his then-principal base of
operations, unless Employee accepts such relocation opportunity; or (iii) for
purposes of Section 10(f) only, if, following a Change in Control, Employee’s
benefits and responsibilities are materially reduced, or Employee’s base
compensation or annual bonus target are reduced by more than 10%, in each case,
by comparison to the benefits, responsibilities, base compensation or annual
bonus target in effect immediately prior to such reduction (it being understood
that, solely for purposes of this paragraph 11(b), the aforementioned reductions
in the annual bonus target or benefits are considered a material breach of this
Agreement).

 

(c)                                  Change in Control.  As used in this
Agreement, a “Change in Control” is defined as the first to occur of the
following: (a) a sale, lease, exchange or other transfer in one transaction or a
series of related transactions of all or substantially all of the assets of the
Company (other than the transfer of the Company’s assets to a majority-owned
subsidiary corporation); (b) a merger or consolidation in which the Company is
not the surviving corporation (unless the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing at least fifty percent (50%) of the voting
power of the corporation or other entity surviving such transaction); (c) a
reverse merger in which the Company is the surviving corporation but the shares
of the Company’s common stock outstanding immediately preceding the merger are
converted by virtue of the merger into other property, whether in the form of
securities, cash or otherwise (unless the holders of the Company’s outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing at least fifty percent (50%) of the voting
power of the Company); or (d) any transaction or series of related transactions
in which in excess of 50% of the Company’s voting power is transferred.

 

Notwithstanding the foregoing, in no event shall a Change in Control be deemed
to have occurred unless the transaction or event giving rise to the Change in
Control also constitutes a “change in control event” as defined under Treasury
Regulation Section 1.409A-3(i)(5).

 

12.                               TERMINATION OF COMPANY’S OBLIGATIONS. 
Notwithstanding any provisions in this Agreement to the contrary, the Company’s
obligations, and Employee’s rights pursuant to Sections 10(d) and 10(f) herein,
regarding salary continuation and the payment of COBRA premiums, shall cease and
be rendered a nullity immediately should Employee fail to comply with the
provisions of the Confidentiality Agreement or if Employee directly or
indirectly competes with the Company.

 

13.                               CODE SECTION 409A COMPLIANCE.  To the extent
any payments or benefits pursuant to Section 10 above (a) are paid from the date
of termination of Employee’s employment through March 15 of the calendar year
following such termination, such severance benefits are intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations and thus payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations; (b) are paid
following said March 15, such severance benefits are intended to constitute
separate payments for purposes of Section 1.409A-

 

7

--------------------------------------------------------------------------------


 

2(b)(2) of the Treasury Regulations made upon an involuntary separation from
service and payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury
Regulations, to the maximum extent permitted by said provision, (c) represent
the reimbursement or payment of costs for outplacement services, such payments
are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and to qualify for the
exception from deferred compensation pursuant to Section 1.409A-1(b)(9)(v)(A);
and (d) are in excess of the amounts specified in clauses (a), (b) and (c) of
this paragraph, shall (unless otherwise exempt under Treasury Regulations) be
considered separate payments subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that payments or benefits be
delayed until 6 months after Employee’s separation from service if Employee is a
“specified employee” within the meaning of the aforesaid section of the Code at
the time of such separation from service. In the event that a six month delay of
any such separation payments or benefits is required, on the first regularly
scheduled pay date following the conclusion of the delay period Employee shall
receive a lump sum payment or benefit in an amount equal to the separation
payments and benefits that were so delayed, and any remaining separation
payments or benefits shall be paid on the same basis and at the same time as
otherwise specified pursuant to this Agreement (subject to applicable tax
withholdings and deductions).

 

14.          PARACHUTE TAXES.

 

(a)           The following terms shall have the meanings set forth below for
purposes of this Section 14:

 

(i)            “Accounting Firm” means a certified public accounting firm chosen
by the Company.

 

(ii)           “After-Tax” means after taking into account all applicable Taxes
and Excise Tax.

 

(iii)         “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

(iv)          “Payment” means any payment, distribution or benefit in the nature
of compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Employee, whether paid or payable pursuant to this Agreement or
otherwise.

 

(v)            “Safe Harbor Amount” means 2.99 times Employee’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

 

(vi)          “Taxes” means all federal, state, local and foreign income,
excise, social security and other taxes, other than the Excise Tax, and any
associated interest and penalties.

 

(b)           If any Payment due Employee is subject to the Excise Tax, then
such Payment shall be adjusted, if necessary, to equal the greater of (x) the
Safe Harbor Amount or (y) the Payment, whichever results in such Employee’s
receipt, After-Tax, of the greatest amount of the Payment. The reduction of
Employee’s Payments pursuant to this Section 14, if applicable, shall be made by
first reducing the acceleration of Employee’s stock option vesting

 

8

--------------------------------------------------------------------------------


 

(if any), the acceleration of the vesting of Employee’s other equity securities
(if any), and then by reducing the payments under Section 10(f)(v), (iv), (ii),
(iii) and (i), in that order.

 

(c)           All determinations required to be made under this Section 14,
including whether and in what manner any Payments are to be reduced pursuant to
the second sentence of Section 14(b), and the assumptions to be utilized in
arriving at such determinations, shall be made by the Accounting Firm, and shall
be binding upon the Company and Employee, except to the extent the Internal
Revenue Service or a court of competent jurisdiction makes an inconsistent final
and binding determination. The Accounting Firm shall provide detailed supporting
calculations both to the Company and Employee within fifteen (15) business days
after receiving notice from Employee that there has been a Payment or such
earlier time as may be requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company.

 

15.          MISCELLANEOUS.

 

(a)           Taxes.  Except as specifically set forth herein, Employee agrees
to be responsible for the payment of any taxes due on any and all compensation,
stock option and/or other equity awards, or other benefits provided by the
Company pursuant to this Agreement.

 

(b)           Modification/Waiver.  This Agreement may not be amended, modified,
superseded, canceled, renewed or expanded, or any terms or covenants hereof
waived, except by a writing executed by each of the parties hereto or, in the
case of a waiver, by the party waiving compliance.  Failure of any party at any
time or times to require performance of any provision hereof shall in no manner
affect his or its right at a later time to enforce the same.  No waiver by a
party of a breach of any term or covenant contained in this Agreement, whether
by conduct or otherwise, in any one or more instances shall be deemed to be or
construed as a further or continuing waiver of any agreement contained in the
Agreement.

 

(c)           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

(d)           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Employee and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Employee may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

(e)           Notices.  Any notices required hereunder to be in writing shall be
deemed effectively given: (i) upon personal delivery to the party to be
notified, (ii) when sent by electronic mail or confirmed facsimile if sent
during normal business hours of the recipient, and if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of

 

9

--------------------------------------------------------------------------------


 

receipt.  All communications shall be sent to the Company at its primary office
location, “Attention Legal” and to Employee at Employee’s address as listed on
the Company payroll, or at such other address as the Company or the Employee may
designate by ten (10) days advance written notice to the other.

 

(f)            Governing Law; Personal Jurisdiction and Venue.  This Agreement
and all disputes relating to this Agreement shall be governed in all respects by
the laws of the State of Colorado as such laws are applied to agreements between
Colorado residents entered into and performed entirely in Colorado.  The Parties
acknowledge that this Agreement constitutes the minimum contacts to establish
personal jurisdiction in Colorado and agree to a Colorado court’s exercise of
personal jurisdiction.  The Parties further agree that any disputes relating to
this Agreement shall be brought in courts located in the State of Colorado.

 

(g)           Entire Agreement.  This Agreement, together with the other
agreements and exhibits specifically referenced herein, including the Company’s
Corporate Bonus Plan and Confidentiality Agreement, set forth the entire
agreement and understanding of the parties hereto with regard to the employment
of the Employee by the Company and supersede any and all prior agreements,
arrangements and understandings, written or oral, pertaining to the subject
matter hereof, including the Original Agreement.  No representation, promise or
inducement relating to the subject matter hereof has been made to a party that
is not embodied in this Agreement, and no party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth.

 

(h)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.

 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have each duly executed this AMENDED AND
RESTATED EMPLOYMENT AGREEMENT effective as of the day and year first above
written.

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

/s/ Paul L. Berns

 

 

 

 

By:

Paul L. Berns

 

Its:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE:

 

 

 

 

/s/ Bruce A. Goldsmith

 

 

 

Bruce A. Goldsmith

 

11

--------------------------------------------------------------------------------


 

EXHIBIT A TO EMPLOYMENT AGREEMENT

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (“Agreement”) is made as of
                              by and between                      (“Employee”)
and Allos Therapeutics, Inc. (the “Company”) (together, the “Parties”).  The
Company has agreed to provide Employee with certain benefits in exchange for his
execution of and compliance with this Agreement.  Now therefore, in
consideration of the mutual promises and benefits set forth below and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

1.     In consideration for Employee’s execution of and compliance with this
Agreement, the Company will provide Employee with the following payments and
benefits:

 

·      [list payments and benefits per employment agreement]

 

2.     Employee hereby releases, acquits and forever discharges the Company, its
parents and subsidiaries, and their officers, directors, agents, servants,
employees, stockholders, successors, assigns and affiliates, of and from any and
all claims, liabilities, demands, causes of action, costs, expenses, attorneys
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, which were known or through reasonable diligence should
have been known, arising out of or in any way related to events, acts or conduct
at any time prior to the date Employee executes this Agreement, including, but
not limited to:  all such claims and demands directly or indirectly arising out
of or in any way connected with Employee’s employment with the Company,
including but not limited to, claims of intentional and negligent infliction of
emotional distress, any and all tort claims for personal injury, claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law or cause of action including, but
not limited to, any and all claims and causes of action that the Company, its
parents and subsidiaries, and its and their respective officers, directors,
agents, servants, employees, attorneys, stockholders, successors, assigns or
affiliates:

 

·              has violated its personnel policies, handbooks, contracts of
employment, or covenants of good faith and fair dealing;

 

·              has discriminated against him on the basis of age, race, color,
sex (including sexual harassment), national origin, ancestry, disability,
religion, sexual orientation, marital status, parental status, source of income,
entitlement to benefits, any union activities or other protected category in
violation of any local, state or federal law, constitution, ordinance, or
regulation, including but not limited to: Title VII of the Civil Rights Act of
1964, as amended; 42 U.S.C. § 1981, as amended; the Equal Pay Act; the Americans
With Disabilities Act; the Family and Medical Leave Act; the Colorado Civil
Rights Act, the Colorado Anti-Discrimination Act; Section 501 of the Employee
Retirement Income Security Act; and the National Labor Relations Act; or

 

·              has violated any statute, public policy or common law (including
but not limited to claims for retaliatory discharge; negligent hiring, retention
or supervision; defamation; intentional or negligent infliction of emotional
distress and/or mental anguish; intentional interference with contract;
negligence; detrimental reliance; loss of consortium to him or any member of his
family and/or promissory estoppel).

 

3.     Excluded from this Agreement are any claims which cannot be waived by
law.  In addition, nothing in this Agreement prevents Employee from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the Colorado Civil Rights
Division, except that Employee hereby waives his right to any monetary benefits
in

 

--------------------------------------------------------------------------------


 

connection with any such claim, charge or proceeding.  Employee also
acknowledges that (i) the consideration given to him in exchange for the waiver
and release in this Agreement is in addition to anything of value to which he
was already entitled; (ii) he has been paid for all time worked, have received
all the leave, leaves of absence and leave benefits and protections for which he
is eligible, and has not suffered any on-the-job injury for which he has not
already filed a claim;  (iii) he has been given sufficient time to consider this
Agreement and to consult an attorney or advisor of his choosing; and (iv) he is
knowingly and voluntarily executing this Agreement waiving and releasing any
claims he may have as of the date he executes it.

 

4.     [IF APPLICABLE] ADEA Waiver and Release.  Employee acknowledge that he is
knowingly and voluntarily waiving and releasing any rights he may have under the
ADEA, as amended.  He also acknowledges that the consideration given for the
waiver and release is in addition to anything of value to which he was already
entitled.  He further acknowledges that he has been advised by this writing, as
required by the ADEA, that:  (a) this waiver and release does not apply to any
rights or claims that may arise after the execution date of this Agreement;
(b) he has been advised that he has the right to consult with an attorney prior
to executing this Agreement; (c) he has been given twenty-one (21) days to
consider this Agreement and seven (7) days following the execution of this
Agreement by the Parties to revoke this Agreement; and (e) this Agreement will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after this Agreement is executed by Employee,
provided that the Company has also executed this Agreement by that date.  The
Parties acknowledge and agree that revocation by Employee of the ADEA Waiver and
Release is not effective to revoke Employee’s waiver or release of any other
claims pursuant to this Agreement.

 

5.     On or before the last day of Employee’s employment, Employee agrees to
return to the Company all Company documents (and all copies thereof) and other
Company property that Employee has had in his possession at any time, including,
but not limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  Employee shall coordinate the return of
Company property with the Company’s Vice President, Human Resources or his or
her designee.  Receipt of the payments and benefits described in paragraph 1 of
this Agreement is expressly conditioned upon return of all Company property.

 

6.     Employee further agrees that both during and after Employee’s employment
Employee acknowledges his continuing obligations under his Employee
Confidentiality and Inventions Assignment Agreement not to use or disclose any
confidential or proprietary information of the Company and to refrain from
certain competition and solicitation activities.

 

7.     It is understood that Employee shall hold the provisions of this
Agreement in strictest confidence and shall not publicize or disclose it in any
manner whatsoever; provided, however, that:  (a) Employee may disclose this
Agreement to his immediate family; (b) Employee may disclose this Agreement in
confidence to his attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) Employee may disclose this Agreement insofar as such disclosure
may be required by law.

 

8.     Employee agrees not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that Employee may respond accurately and fully
to any question, inquiry or request for information when required by legal
process.

 

9.     During the period he is receiving payment and/or benefits pursuant to
this Agreement Employee agrees to: (a) fully cooperate with the Company in all
matters relating to the transition of his work and responsibilities on behalf of
the Company, including, but not limited to, the orderly transfer of any such

 

13

--------------------------------------------------------------------------------


 

work and institutional knowledge to such other persons as may be designated by
the Company; (b) fully cooperate with the Company with respect to any litigation
in which the Company is involved; and (c) make himself reasonably available to
consult with Company as needed on financial matters related to his work for the
Company.

 

10.  This Agreement does not constitute an admission by the Company of any
wrongful action or violation of any federal, state, or local statute, or common
law rights, including those relating to the provisions of any law or statute
concerning employment actions, or of any other possible or claimed violation of
law or rights.

 

11.  Employee agrees that upon any breach of this Agreement Employee will
forfeit all amounts paid or owing to Employee under this Agreement.  Employee
further acknowledges that it may be impossible to assess the damages caused by
violation of the terms of paragraphs 5, 6, 7, 8 and 9 of this Agreement and
further agrees that any threatened or actual violation or breach of those
paragraphs of this Agreement will constitute immediate and irreparable injury to
the Company.  Employee therefore agrees that any such breach of this Agreement
is a material breach of this Agreement, and, in addition to any and all other
damages and remedies available to the Company upon Employee’s breach of this
Agreement, the Company shall be entitled to an injunction to prevent Employee
from violating or breaching this Agreement.  Employee agrees that if the Company
is successful in whole or part in any legal or equitable action against Employee
under this Agreement, Employee agree to pay all of the costs, including
reasonable attorney’s fees, incurred by the Company in enforcing the terms of
this Agreement.

 

12.  This Agreement constitutes the complete, final and exclusive embodiment of
the entire agreement between the Parties with regard to this subject matter.  It
is entered into without reliance on any promise or representation, written or
oral, other than those expressly contained herein, and it supersedes any other
such promises, warranties or representations.  This Agreement may not be
modified or amended except in a writing signed by both Employee and a duly
authorized officer of the Company.  This Agreement will bind the heirs, personal
representatives, successors and assigns of the Parties, and inure to the benefit
of the Parties, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Colorado
as applied to contracts made and to be performed entirely within Colorado.

 

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Agreement
to be executed as follows:

 

EMPLOYEE:

 

ALLOS THERAPEUTICS, INC.:

 

 

 

 

 

 

 

 

By:

 

[NAME]

 

 

[NAME]

 

 

 

 

 

 

 

 

 

Date

 

Date

 

14

--------------------------------------------------------------------------------